

FTD COMPANIES, INC.
THIRD AMENDED AND RESTATED
2013 INCENTIVE COMPENSATION PLAN


NOTICE OF GRANT OF STOCK OPTION
Notice is hereby given of the following stock option grant (the “option”) to
purchase shares of the Common Stock of FTD Companies, Inc. (the “Corporation”):
Optionee:        <Participant Name>
Grant Date:        August 11, 2017
Exercise Price:        $13.85 per share
Number of
Option Shares:        <Shares Granted> shares
Expiration Date:    August 11, 2024    
Type of
Option:            Non-Statutory Option
        
Exercise Schedule: The option shall become exercisable in a series of four (4)
successive substantially equal installments starting with 25% of the Option
Shares (rounded if possible to the nearest whole Option Share) on <First Vesting
Date> and continuing with 25% (rounded if possible to the nearest whole Option
Share) on each of the first three (3) anniversaries thereafter, provided that
Optionee remains in continuous Service through each such vesting date. Except as
may otherwise be provided in the attached Stock Option Agreement, the option
shall not become exercisable for any additional Option Shares after Optionee’s
cessation of Service.
Optionee understands and agrees that the option is granted subject to and in
accordance with the terms of the FTD Companies, Inc. Third Amended and Restated
2013 Incentive Compensation Plan (the “Plan”). Optionee further agrees to be
bound by the terms of the Plan and the terms of the option as set forth in the
Stock Option Agreement attached hereto as Exhibit A.
Employment at Will. Nothing in this Notice of Grant of Stock Option (this
“Notice”) or in the attached Stock Option Agreement or in the Plan shall confer
upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with cause or without cause.
Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, in the Stock Option Agreement attached as
Exhibit A or in the Plan.








--------------------------------------------------------------------------------











DATED:     August 11, 2017        


FTD COMPANIES, INC.










By:
 
 
 
Title:
 








Name:






<Participant Name>


Signature:
<Electronic signature>
 
 





ATTACHMENTS
 
EXHIBIT A --- STOCK OPTION AGREEMENT


2

--------------------------------------------------------------------------------





EXHIBIT A


FTD COMPANIES, INC.
THIRD AMENDED AND RESTATED
2013 INCENTIVE COMPENSATION PLAN


STOCK OPTION AGREEMENT
RECITALS
A.    The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s Service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their Service relationship with the
Corporation.
B.    Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.
C.    All capitalized terms in this Agreement shall have the meanings assigned
to them in the Plan unless otherwise defined in the Grant Notice to which this
Agreement is attached (the “Grant Notice”) or this Agreement, including on the
Appendix attached hereto.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Option. The Corporation has awarded to Optionee, as of the Grant
Date, the option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.
2.Option Term. The term of this option shall commence on the Grant Date and
continue in effect until the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 6.
3.Limited Transferability.
(a)Except to the limited extent provided in Paragraph 3(b), this option shall be
neither transferable nor assignable by Optionee other than by will or the laws
of inheritance following Optionee’s death and may be exercised, during
Optionee’s lifetime, only by Optionee. However, Optionee may designate one or
more persons as the beneficiary or beneficiaries of this option, and this option
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement and the Plan,
including (without limitation) the limited time period during which this option
may, pursuant to Paragraph 5, be exercised following Optionee’s death.


3

--------------------------------------------------------------------------------





(b)If this option is designated a Non-Statutory Option in the Grant Notice, then
this option may, with the Plan Administrator’s consent, be assigned in whole or
in part during Optionee’s lifetime through a gratuitous transfer to one or more
of Optionee’s Family Members or to a trust established for the exclusive benefit
of Optionee and/or one or more such Family Members. The assigned portion shall
be exercisable only by the person or persons who acquire a proprietary interest
in the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment.
4.Dates of Exercise.
(a)This option shall become exercisable for the Option Shares in one or more
installments in accordance with the Exercise Schedule set forth in the Grant
Notice. As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.
(b)Optionee’s Employment Agreement sets forth certain terms and conditions under
which Optionee’s equity or equity-based awards from the Corporation, including
this option, may vest in whole or in part on an accelerated basis in connection
with Optionee’s cessation of Service under various specified circumstances. To
the extent this option vests in accordance with the terms and conditions of
those vesting acceleration provisions of the Employment Agreement, this option
shall become immediately exercisable for the Option Shares as to which the
vesting acceleration pertains and may be exercised for any or all of those
Option Shares until this option terminates in accordance with the provisions of
Paragraph 5 or 6. The terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting of this option, including (without limitation) the execution and
delivery of an effective general release), as they apply to this option, are
hereby incorporated by reference into this Agreement and shall have the same
force and effect as if expressly set forth in this Agreement. Such vesting
acceleration provisions and the conditions relating thereto shall also apply to
any cash retention program established pursuant to Paragraph 6(a).
5.Cessation of Service. The option term specified in Paragraph 2 above shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
(a)Except as otherwise expressly provided in subparagraphs (b) through (f) of
this Paragraph 5, should Optionee cease to remain in Service for any reason
while this option is outstanding, then (i) Optionee shall have until the close
of business on the last business day coincident with or immediately preceding
the expiration of the three (3)-month period measured from the date of such
cessation of Service during which to exercise this option for any or all of the
Option Shares for which this option is vested and exercisable at the time of
Optionee’s cessation of Service, but in no event shall this option be
exercisable at any time after the close of business on the last business day
coincident with or immediately preceding the Expiration Date and (ii) the
portion of this option that is unvested and unexercisable at the time


4

--------------------------------------------------------------------------------





of Optionee’s cessation of Service shall immediately terminate and cease to be
outstanding as of the date of such cessation of Service.
(b)In the event Optionee ceases Service by reason of his or her death while this
option is outstanding, then this option may be exercised, for any or all of the
Option Shares for which this option is vested and exercisable at the time of
Optionee’s cessation of Service, by (i) the personal representative of
Optionee’s estate or (ii) the person or persons to whom the option is
transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death. However, if Optionee dies while holding this option and has an
effective beneficiary designation in effect for this option at the time of his
or her death, then the designated beneficiary or beneficiaries shall have the
exclusive right to exercise this option following Optionee’s death. Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the close of business on the last business day coincident with
or immediately preceding the earlier of (i) the expiration of the twelve
(12)-month period measured from the date of Optionee’s death and (ii) the
Expiration Date. Upon the expiration of such limited exercise period, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.
(c)Should Optionee cease Service by reason of Disability while this option is
outstanding, then Optionee shall have until the close of business on the last
business day coincident with or immediately preceding the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of such
cessation of Service during which to exercise this option for any or all of the
Option Shares for which this option is vested and exercisable at the time of
such cessation of Service and (ii) the Expiration Date. Upon the expiration of
such limited exercise period, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.
(d)The applicable period of post-Service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the close of business on the last business day coincident with or
immediately preceding the Expiration Date.
(e)Should Optionee’s Service be terminated with cause, or should Optionee engage
in any other conduct, while in Service or during the exercisability period
following cessation of Service, that is materially detrimental to the business
or affairs of the Corporation, as determined in the sole discretion of the Plan
Administrator, then this option, whether or not vested and exercisable at the
time, shall terminate immediately and cease to be outstanding.
(f)Should Optionee’s Service terminate by reason of an Involuntary Termination,
within the period commencing with the Corporation’s execution of a definitive
agreement for a Change in Control transaction and ending with the earlier of (i)
the termination of that agreement without the consummation of such Change in
Control and (ii) the expiration of the twenty-four (24)-month period measured
from the effective date of such Change in Control,


5

--------------------------------------------------------------------------------





and while this option or a Replacement Award (as defined below), as applicable,
is outstanding, then this option or such Replacement Award, as applicable, shall
remain so outstanding until the close of business on the last business day
coincident with or immediately preceding the earliest to occur of (i) the
expiration of the twelve (12)-month period measured from the date of such
Involuntary Termination and (ii) the Expiration Date. Upon the expiration of
such limited exercise period, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not been
exercised.
(g)During the limited period of post-Service exercisability provided under this
Paragraph 5, this option may not be exercised in the aggregate for more than the
number of Option Shares for which this option is at the time of termination of
Service vested and exercisable. Except to the extent otherwise provided in the
Employment Agreement or as specifically authorized by the Plan Administrator
pursuant to the terms of any other express written agreement with the Optionee,
this option shall not vest or become exercisable for any additional Option
Shares, whether pursuant to the normal Exercise Schedule set forth in the Grant
Notice or the special vesting acceleration provisions of Paragraph 6 below,
following Optionee’s cessation of Service. Upon the expiration of such limited
exercise period or (if earlier) upon the close of business on the last business
day coincident with or immediately preceding the Expiration Date, this option
shall terminate and cease to be outstanding for any exercisable Option Shares
for which the option has not otherwise been exercised.
6.Special Acceleration of Option.
(a)This option, to the extent outstanding at the time of an actual Change in
Control but not otherwise fully exercisable, shall automatically accelerate so
that this option shall, immediately prior to the effective date of such Change
in Control, become exercisable for all of the Option Shares at the time subject
to this option and may be exercised for any or all of those Option Shares as
fully vested shares of Common Stock. However, this option shall not become
exercisable on such an accelerated basis if and to the extent: (i) a Replacement
Award is provided by the successor entity (or parent thereof) to Optionee in
accordance with Paragraph 6(c) to assume, convert or replace this option (a
“Replaced Award”); or (ii) this option is replaced with a cash retention program
of the successor entity (or parent thereof) which preserves the spread existing
at the time of the Change in Control on any Option Shares for which this option
is not otherwise at that time vested and exercisable (the excess of the Fair
Market Value of those Option Shares over the aggregate Exercise Price payable
for such shares) and provides for the subsequent vesting and concurrent payout
of that spread in accordance with the same Exercise Schedule for those Option
Shares set forth in the Grant Notice or the special vesting acceleration
provisions of the Employment Agreement applicable to this option.
Notwithstanding the foregoing, no such cash retention program shall be
established for this option (or any other option granted to Optionee under the
Plan) to the extent such program would not comply with, or would otherwise be
deemed to constitute a deferred compensation arrangement subject to, the
requirements of Code Section 409A and the Treasury Regulations thereunder.
(b)Immediately following the consummation of the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent it is assumed,
converted or replaced in the form of a Replacement Award.


6

--------------------------------------------------------------------------------







(c)For purposes of this Agreement, a “Replacement Award” means an award: (i) of
the same type (e.g., time-based stock options) as the Replaced Award; (ii) that
has a value at least equal to the value of the Replaced Award; (iii) that
relates to publicly traded equity securities of the Corporation or its successor
in the Change in Control or another entity that is affiliated with the
Corporation or its successor following the Change in Control; (iv) if Optionee
is subject to U.S. federal income tax under the Code, the tax consequences of
which to Optionee under the Code are not less favorable to Optionee than the tax
consequences of the Replaced Award; and (v) the other terms and conditions of
which are not less favorable to Optionee than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or be exempt from Section 409A of the Code. Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the two preceding
sentences are satisfied. The determination of whether the conditions of this
Paragraph 6(c) are satisfied will be made by the Plan Administrator, as
constituted immediately before the Change in Control, in its sole discretion.
(d)In the event of a Replacement Award, the Replaced Award shall be
appropriately adjusted, immediately after such Change in Control, including if
applicable to apply to the number and class of securities into which the shares
of Common Stock subject to the Replaced Award would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at the time. Appropriate adjustments shall also be made as
applicable to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor entity (or parent thereof)
may, in connection with the Replacement Award, but subject to the Plan
Administrator’s approval prior to the Change in Control, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control, provided
such common stock is readily tradable on an established U.S. securities
exchange.
(e)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
(f)For the avoidance of doubt, the provisions of the Employment Agreement with
respect to accelerated vesting of equity awards in the event of a termination
without cause or for good reason in connection with a Change in Control (as more
fully described in the Employment Agreement) are deemed to apply to any
Replacement Award.
7.Adjustment in Option. Option Shares and the other terms of this option shall
be subject to adjustment upon certain corporate events as set forth in Article
One, Section V(E) of the Plan. The adjustments shall be made in such manner as
the Plan Administrator deems appropriate, and those adjustments shall be final,
binding and conclusive upon Optionee and any other person or persons having an
interest in this option.


7

--------------------------------------------------------------------------------





8.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such holder shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased Option Shares, and the holder of this option shall have no rights to
dividends, DER Awards or dividend equivalents with respect to this option.
9.Manner of Exercising Option.
(a)In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
(i)Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation, either directly or
through an on-line internet transaction with a brokerage firm authorized by the
Corporation to effect such option exercises, of the exercise of this option for
one or more Option Shares.
(ii)Pay the aggregate Exercise Price for the purchased Option Shares in one or
more of the following forms:
(A)cash or check made payable to the Corporation; or
(B)shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any resulting charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
(C)withholding by the Corporation of shares of Common Stock otherwise issuable
under the option in satisfaction of the Exercise Price, with such withheld
shares of Common Stock valued at Fair Market Value on the Exercise Date; or
(D)to the extent both permitted by law and the option is exercised for vested
shares, through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of all or a sufficient portion of the
purchased shares so that such brokerage firm can remit to the Corporation, on
the settlement date, sufficient funds out of the resulting sale proceeds to
cover the aggregate Exercise Price payable for all


8

--------------------------------------------------------------------------------





the purchased shares plus all applicable Withholding Taxes and (ii) to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm (or provide for book entry transfer of such purchased
shares) on such settlement date.
Except to the extent the sale and remittance procedure set forth in clause (D)
above is utilized in connection with the option exercise, payment of the
Exercise Price must accompany the Notice of Exercise (or other notification
procedure) delivered to the Corporation in connection with the option exercise.
(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
(iv)Make appropriate arrangements, including under Article Five, Section II(B)
of the Plan, with the Corporation (or Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all applicable Withholding Taxes.
(b)As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares (either in paper or electronic
form) or provide for book entry transfer of such purchased shares, with the
appropriate legends affixed thereto.
(c)In no event may this option be exercised for any fractional shares.
10.Compliance with Laws and Regulations.
(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock is listed for
trading at the time of such exercise and issuance.
(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
11.Successors and Assigns. Except to the extent otherwise provided in Paragraphs
3 and 6 above, the provisions of this Agreement shall inure to the benefit of
and be binding upon the Corporation and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.


9

--------------------------------------------------------------------------------





12.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices and directed to the attention of
the Stock Plan Administrator. Any notice required to be given or delivered to
Optionee shall be in writing and addressed to Optionee at the most current
address then indicated for Optionee on the Corporation’s employee records or
shall be delivered electronically to Optionee through the Corporation’s
electronic mail system. All notices shall be deemed effective upon personal
delivery or delivery through the Corporation’s electronic mail system or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
13.Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Plan Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in this option.
14.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State's conflict-of-laws rules.
15.Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.
16.Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:
(a)This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (ii)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.
(b)No installment under this option shall qualify for favorable tax treatment as
an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate.


10

--------------------------------------------------------------------------------





Should such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, this option shall nevertheless become exercisable for the excess
shares in such calendar year as a Non-Statutory Option.
(c)Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Change in Control, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.
(d)Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year, on the basis of the chronological order in which such options were
granted, except to the extent otherwise provided under applicable law or
regulation.
17.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Optionee any right to remain in Employee status for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing Optionee) or of Optionee,
which rights are hereby expressly reserved by each, to terminate Optionee’s
Employee status at any time for any reason, with cause or without cause.
18.Plan Prospectus. Optionee may obtain a copy of the official prospectus for
the Plan by accessing Optionee’s portfolio on Fidelity’s website
(www.fidelity.com). Optionee may also obtain a printed copy of the prospectus by
contacting the Stock Plan Administrator.
19.Optionee Acceptance. Optionee must accept the terms and conditions of this
Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall this
option be exercised in the absence of such acceptance.


11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, FTD Companies, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the day and year first indicated
in the Grant Notice.
FTD COMPANIES, INC.
 
 
By:
Scott D. Levin
 
 
Title:
Executive Vice President & General Counsel





 






12

--------------------------------------------------------------------------------






APPENDIX
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Stock Option Agreement.
B.Change in Control shall have the meaning assigned to such term in the
Employment Agreement. However, in the absence of such definition in the
Employment Agreement, a Change in Control shall have the meaning set forth in
the Plan.
C.Disability shall mean the Optionee’s inability to engage in any substantial
activity necessary to perform his or her duties and responsibilities under his
or her Employment Agreement by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than twelve (12)
months.
D.Employment Agreement shall mean the Employment Agreement between Optionee and
the Corporation (or any Parent or Subsidiary) in effect on the Grant Date.
E.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
F.Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.
G.Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.
H.Expiration Date shall mean the date specified in the Grant Notice for
measuring the maximum term for which the option may remain outstanding.
I.Good reason shall have the meaning assigned to such term in the Employment
Agreement.
J.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
K.Involuntary Termination shall mean the termination of Optionee’s Service by
reason of:
(i)    Optionee’s involuntary dismissal or discharge by the Corporation without
cause, or
(ii)    Optionee’s resignation for good reason.




--------------------------------------------------------------------------------





L.Notice of Exercise shall mean the notice of option exercise in the form
authorized by the Corporation.
M.Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.
N.Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.
O.With cause shall have the meaning assigned to such term in the Employment
Agreement.
P.Without cause shall have the meaning assigned to such term in the Employment
Agreement.






